995 So. 2d 620 (2008)
Christopher L. CAMPBELL, Husband, Petitioner,
v.
Regina J. CAMPBELL, Wife, Respondent.
No. 1D08-1901.
District Court of Appeal of Florida, First District.
December 2, 2008.
William S. Graessle, Jacksonville, for Petitioner.
William J. Dorsey, Jacksonville, for Respondent.
PER CURIAM.
The petitioner has failed to demonstrate that the challenged order created material harm that cannot be remedied by postjudgment appeal. Such a demonstration is required before this Court may exercise certiorari jurisdiction. See Olges v. Dougherty, 856 So. 2d 6, 10 (Fla. 1st DCA 2003). Accordingly, the petition is DISMISSED.
LEWIS and THOMAS, JJ., and LAWRENCE, JR., L. ARTHUR, Senior Judge, concur.